[a2017930exhibit102001.jpg]
KNOWLES CORPORATION NONEMPLOYEE DIRECTOR DEFERRAL PROGRAM 1. Purpose of Program
The purpose of this Nonemployee Director Deferral Program (the “Program”),
adopted and administered under the Knowles Corporation 2014 Equity and Cash
Incentive Plan (the “2014 Plan”) and the Knowles Corporation 2016 Equity and
Cash Incentive Plan (the “2016 Plan” and, together with the 2014 Plan, the
“Incentive Plan”), is to enable nonemployee directors of Knowles Corporation
(the “Company”) to elect to defer the receipt of shares of common stock of the
Company (“Common Stock”) payable to them for their service on the Board of
Directors of the Company (the “Board”). 2. Administration of Program The Program
shall be administered by the Compensation Committee of the Board (the
“Committee”). The Committee shall have the power and authority to administer,
construe and interpret the Program, to make rules for administering the Program
and to make changes in such rules. 3. Participation All Nonemployee Directors
shall be eligible to participate in the Program. The term “Nonemployee Director”
means a member of the Board who, at the time of performance of the services
relevant to payment under the Incentive Plan, is not an employee of the Company
or any of its subsidiaries. 4. Election to Defer Payment Date of Shares (a)
Initial Year of Service. Prior to the time at which a Nonemployee Director
commences his or her service on the Board (or such later time as permitted by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder), such Nonemployee Director may elect to defer (i)
his or her receipt of 100% of the shares of Common Stock to be granted by the
Company for services to be performed by the Nonemployee Director in the calendar
year in which his or her service commenced and (ii) shares of Common Stock to be
granted by the Company as a sign-on equity grant to the new Nonemployee
Director. (b) Subsequent Years. A Nonemployee Director may elect to defer his or
her receipt of 100% of the shares of Common Stock to be granted by the Company
for services performed in any subsequent calendar year by submitting a deferral
election during the deferral enrollment period established by the Company which
shall terminate prior to the first day of such subsequent calendar year. (c)
Changing Deferral Elections. An election made by a Nonemployee Director shall be
irrevocable for the calendar year to which it applies and shall continue in
effect for subsequent calendar years unless the Nonemployee Directors submits a
new deferral election or terminates his or her previous deferral election prior
to the first day of such subsequent year. 5. Deferred Stock Unit Account (a)
Deferred Stock Units. Each share of Common Stock deferred by a Nonemployee
Director pursuant to Section 4 shall be converted into a deferred stock unit (a
“Deferred Stock Unit”), which shall be credited to an account established on
behalf of such Nonemployee Director (an “Account”). Each Deferred Stock Unit
represents the right to receive one share of Common Stock at the time determined
in accordance with Section 6 of this Program. (b) Dividend Equivalents. For each
cash dividend approved by the Board, if any, payable with respect to shares of
Common Stock, a dividend equivalent shall be credited to the Account of each



--------------------------------------------------------------------------------



 
[a2017930exhibit102002.jpg]
Nonemployee Director as of the date on which such dividend is paid in an amount
equal to the aggregate cash dividend that would have been paid on the number of
shares of Common Stock that equal the number of Deferred Stock Units then
credited to such Account. Such dividend equivalents shall be paid in cash,
without interest or earnings, at the time that shares of Common Stock are
distributed in settlement of the related Deferred Stock Units, in accordance
with Section 6 of this Program. 6. Timing of Payment Within 30 days following
the earliest to occur of (i) the date of a Nonemployee Director’s separation
from service on the Board, (ii) an anniversary of the grant date elected by the
Nonemployee Director at the time such Nonemployee Director made his or her
deferral election for such year, which may not be less than one year or more
than 15 years after the grant date, and (iii) a change in control event, as
defined in Section 409A of the Code, the Company shall (A) issue to such
Nonemployee Director a share of Common Stock for each Deferred Stock Unit
credited to such Nonemployee Director’s Account maintained under this Program
and (B) make a cash payment to such Nonemployee Director in an amount equal to
the dividend equivalents credited to the Nonemployee Director’s Account. 7.
Limitations and Conditions (a) Shares issued under the Program shall be granted
pursuant to the Incentive Plan in effect at the time of deferral. The terms of
this Program and the awards deferred hereunder are subject to the terms and
conditions of the Incentive Plan in effect at the time of deferral, which are
hereby incorporated herein in their entirety and made a part of this Program.
Unless otherwise indicated, any capitalized term used but not defined herein has
the meaning ascribed to such term in the Incentive Plan in effect at the time of
deferral. (b) Nothing contained herein shall be deemed to create the right in
any Nonemployee Director to remain a member of the Board, to be nominated for
reelection or to be reelected as such or, after ceasing to be such a member, to
receive any shares of Common Stock under the Program to which he or she is not
already entitled with respect to any year. 8. Stock Adjustments In the event of
any change in the Common Stock through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares or similar change in the capital structure of the
Company, if all or substantially all the assets of the Corporation are
transferred to any other corporation in a reorganization, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Common Stock (excepting normal cash dividends) that has a
material effect on the fair market value of shares of Common Stock, appropriate
adjustments shall be made by the Committee in the number of Deferred Stock Units
credited to each Account maintained under this Program. 9. Amendment and
Termination The Board shall have the power to amend or terminate the Program at
any time, subject to stockholder approval requirements under applicable laws.
10. Miscellaneous (a) Severability. If any provision of the Program is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Program, and the Program will be construed and
enforced as if the illegal or invalid provision had not been included.



--------------------------------------------------------------------------------



 
[a2017930exhibit102003.jpg]
(b) Requirements of Law. The issuance of payments under the Program will be
subject to all applicable laws, rules, and regulations, and to any approvals
required by any governmental agencies or national securities exchanges. (c)
Unfunded Status of the Program. The Program is intended to constitute an
unfunded plan. With respect to any payments not yet made to a Nonemployee
Director by the Company, nothing contained herein will give any rights to a
Nonemployee Director that are greater than those of a general creditor of the
Company. (d) Section 409A. The provisions of this Program shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. If the Company determines that any
amounts payable hereunder may be taxable to the Nonemployee Director under
Section 409A of the Code, the Company may (i) adopt such amendments to the
Program and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Program and/or (ii) take such other actions as the Company determines
necessary or appropriate to avoid or limit the imposition of an additional tax
under Section 409A; provided, that neither the Company nor any of its affiliates
nor any other person or entity shall have any liability to any Nonemployee
Director with respect to the tax imposed by Section 409A of the Code. (e)
Governing Law. The Program will be construed in accordance with and governed by
the laws of the State of Delaware, determined without regard to its conflict of
law rules. 11. Effective Date The Program shall be effective as of October 30,
2017.



--------------------------------------------------------------------------------



 